UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1125



REGINALD L. FRAZIER,

                                               Plaintiff - Appellant,

          versus


MAUREEN DEMAREST MURRAY; HENRY C. BABB, JR.,
JAMES LEE BURNEY; DISCIPLINARY HEARING COMMIS-
SION OF THE NORTH CAROLINA STATE BAR,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Terrence W. Boyle, Chief
District Judge. (CA-96-168-4-BO)


Submitted:   August 31, 1998             Decided:   September 17, 1998


Before MURNAGHAN, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald L. Frazier, Appellant Pro Se. Norma Smithwick Harrell,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Frazier v. Murray, No. CA-96-168-4-BO (E.D.N.C. Dec. 16,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2